*The opinion of the Court was delivered by [*205
Richardson, J.
The only question is, whether words charging a woman with a breach of chastity, are actionable ? That they are not actionable, without special damage following, has been long since settled, in the case of Boyd v. Brent.1 See also cases of Buys v. Gillespie, 2 John 115. Brooker Coffin, 5 John, 188.
To such decisions, 1 will hereby add, that this one of those decisions, springing from common law doctrines often complained of, but now requiring legislative aid to remedy after inveterate practice.
The motion is, therefore, unavoidably dismissed.
CoiiCocK, Nott, and Johnson, JJ., concurred,
Gantt, J., dissented.

 1 Tread. 101, or 3 Brev. 241.
Act of 1824, 6 Stat. 236, \ 3.